Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-21 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint recognition device comprising:
a luminescent display panel having a cover; 
a substrate disposed on a side of the luminescent display panel opposite to the cover;
an image capturing module disposed on one side of the substrate; 
a plurality of first prism arrays disposed on the substrate and paralleled to each other, and each of the first prism arrays receiving an incident ray from the luminescent display panel, the first prism arrays providing a first light guiding direction, wherein the first light guiding direction is orthogonal to the incident ray; and
a plurality of second prisms disposed on the substrate, and the second prisms corresponding to the first prism arrays respectively, each of the second prisms having a light-emitting surface, with the light-emitting surface facing toward the image capturing module, the second prisms providing a second light guiding direction, wherein the second light guiding direction is perpendicular to the first light guiding direction.  
Claim 8 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint recognition device comprising:
a luminescent display panel having a cover; 

an image capturing module disposed on one side of the substrate opposite to the luminescent display panel;
a plurality of first prism arrays disposed on the substrate and paralleled to each other, and each of the first prism arrays receiving an incident ray from the luminescent display panel, the first prism arrays providing a first light guiding direction, wherein the first light guiding direction is orthogonal to the incident ray;
a plurality of second prisms disposed on the substrate, and the second prisms corresponding to the first prism arrays respectively, each of the second prisms having a light-emitting surface, the second prisms providing a second light guiding direction, wherein the second light guiding direction is perpendicular to the first light guiding direction; and 
a light turning prism disposed on the substrate, with the light-emitting surface of each of the second prisms facing the light turning prism, and the light turning prism providing a third light guiding direction, wherein the third light guiding direction is orthogonal to the second light guiding direction and is directed toward the image capturing module.  
Claim 16 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint recognition device comprising:
a luminescent display panel having a cover; a substrate disposed on a side of the luminescent display panel opposite to the cover;

a plurality of first prism arrays disposed on the substrate and paralleled to each other, and each of the first prism arrays receiving an incident ray from the luminescent display panel, the first prism arrays providing a first light guiding direction, wherein the first light guiding direction is orthogonal to the incident ray; and
an optical waveguide component disposed on the substrate, the optical waveguide component comprising a light incident surface and a light guiding path, wherein the light incident surface faces the first prism arrays, and the light guiding path faces the image capturing module.
Claims 2-7, 9-15 and 17-21 are allowed for being dependent upon aforementioned independent claim 1, 8 and 16.  
The closest prior art by Ahn et al (US 2012/0256827 A1) discloses a fingerprint recognition device comprising: a luminescent display panel having a cover; a substrate disposed on a side of the luminescent display panel opposite to the cover; and an image capturing module disposed on one side of the substrate; a first prism disposed on the substrate, wherein a first light guiding direction is orthogonal to the incident ray; and a second prism disposed on the substrate, and the second prism corresponding to the first prism respectively, the second prism having a light-emitting surface, with the light-emitting surface facing toward the image capturing module, the second prism providing a second light guiding direction, wherein the second light guiding direction is perpendicular to the first light guiding direction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624